In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 14‐3480 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ADOLPH COMMON, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                No. 1:12‐CR‐893 — Robert W. Gettleman, Judge. 
                                 ____________________ 

         ARGUED JANUARY 14, 2016 — DECIDED APRIL 4, 2016 
                    ____________________ 

   Before  FLAUM  and  RIPPLE,  Circuit  Judges,  and  PETERSON, 
District Judge. 
    FLAUM, Circuit Judge. In 2014, Adolph Common was con‐
victed of unlawful possession of a firearm by a felon in viola‐
tion of 18 U.S.C. § 922(g)(1). The arresting officers claim that 
they saw a gun fall out of Common’s pants and that Common 

                                                 
 Of the Western District of Wisconsin, sitting by designation. 
2                                                      No. 14‐3480 

confessed to possessing the gun. Common denies having the 
gun  and  making  the  confession.  He  alleges  that  the  officers 
planted the gun on him and failed to provide Miranda warn‐
ings. The district court denied Common’s motion to suppress 
his  alleged  confession.  After  two  mistrials,  a  jury  convicted 
Common. Common appeals, challenging the denial of his mo‐
tion to suppress, the admission of the testimony of a finger‐
print examiner, and the denial of his motion for a  new trial 
based on claims of prosecutorial misconduct. We affirm. 
                            I. Background 
     A. Factual Background 
    On June 24, 2011, Chicago Police Officers Thomas Hanra‐
han, John Murphy, James McNichols, and Patrick Kelly were 
patrolling a high‐crime area of the city. The officers saw Com‐
mon walking on the street. His left hand was clenched into a 
fist, which made the officers suspect he was concealing some‐
thing. The officers allege that they also noticed a bulge near 
Common’s waistband, which made them suspect he was con‐
cealing a gun.  
    Hanrahan  called  out  to  Common,  who  dropped  several 
small plastic bags of crack cocaine from his left hand onto the 
ground. Common began to run away, and Murphy, Kelly, and 
McNichols  chased  him.  Common  ran  toward  his  residence, 
tripping on his porch stairs. From this point forward, the gov‐
ernment and Common allege different versions of the facts. 
        1. Government’s Case‐in‐Chief 
   The  government  alleges  that  a  gun  fell  from  Common’s 
pants when he tripped. Murphy and Kelly handcuffed Com‐
mon,  while  McNichols  recovered  the  gun.  The  government 
contends that Common was cooperative, did not ask what he 
No. 14‐3480                                                              3

did wrong, and did not express surprise about his arrest. The 
officers did not see or speak with anyone else during the ar‐
rest. Murphy placed Common in the police car and gave him 
Miranda warnings. Hanrahan says he witnessed the warnings. 
They left the scene ten minutes after first spotting Common.  
   Upon arriving at the police station, consistent with their 
regular  practice,  Hanrahan  and  Murphy  performed  a  pat‐
down search and handcuffed Common. The government al‐
leges  that  Murphy  again  advised  Common  of  his  Miranda 
rights, and Hanrahan again witnessed the warnings.1  
    The government contends that Murphy, in the presence of 
Hanrahan, asked Common why he had a gun. Common re‐
sponded, “I’m making sure nothing happens to me out there. 
They’re shooting.” The officers did not ask Common to write, 
sign, or review this alleged confession. Murphy and Hanra‐
han then went to prepare arrest reports. Hanrahan wrote that 
Common made a statement to Murphy about having the gun 
for protection. Hanrahan did not write that he witnessed the 
Miranda warnings or that he was present when Hanrahan con‐
fessed to Murphy. 
           2. Common’s Defense 
    Common admitted to possessing a personal use amount 
of cocaine but denied having a gun. According to Common, 
after  the  officers  handcuffed  him,  one  of  them  said,  “You 
know what we want” and “Give us a gun or you’ll get a gun.” 
Common  interpreted  this  to  mean  that  the  officers  would 

                                                 
1  Murphy later explained that he gave Common his Miranda warnings a 

second  time  because  they  had  changed  locations  and  some  time  had 
passed. He said he wanted to “make sure it [was] done right.” 
4                                                      No. 14‐3480 

falsely charge him with possessing a gun if he did not assist 
them in finding an illegally possessed gun.  
    Common alleges that six witnesses were present outside 
of his residence when the officers arrived and arrested him: 
Common’s  mother,  stepfather,  brother,  girlfriend,  neighbor, 
and a friend of Common’s brother. At trial, each witness testi‐
fied that he or she spoke with, or saw another witness speak 
with, the officers. Several witnesses testified that Common’s 
mother  asked  the  officers  why  they  were  arresting  her  son. 
The officers allegedly responded that the arrest was for drugs 
and did not mention a gun.  
   Common  contends  that  when  the  officers  were  walking 
him to the door of the police station, one of the officers said, 
“We forgot to search the car.” The officer returned to the car 
and said, “Oh shit. We got a 143.” The officer asked Common 
what he had in the car. Common told him, “I ain’t have noth‐
ing in the car.… What you found is what you found.”  
     In the station, Common inquired about the charge. He al‐
leges  that  an  officer  responded  that  the  charge  had  not  yet 
been decided. Common claims that he did not learn that he 
was being charged with unlawful possession of a firearm un‐
til he was transported to jail and that he did not know about 
the  alleged  confession  until  his  public  defender  told  him 
about it.  
     B. Procedural Background  
    On November 15, 2012, a federal grand jury indicted Com‐
mon for unlawful possession of a firearm by a felon in viola‐
tion of 18 U.S.C. § 922(g)(1). On August 8, 2013, Common filed 
a motion to suppress his alleged confession, arguing that the 
officers  failed  to  Mirandize  him.  However,  Common  neither 
No. 14‐3480                                                          5

denied possessing a gun nor accused the officers of other mis‐
conduct. 
    Common testified at a suppression hearing on November 
5. For the first time, Common denied having a gun and mak‐
ing the confession. He alleged that six witnesses were present 
for the arrest but did not call them to testify. The government 
called Hanrahan and Murphy, who testified that they Miran‐
dized Common twice  and that Common admitted to  having 
the gun for protection. They denied that any officers threat‐
ened Common or planted evidence. The district court denied 
the motion to suppress, finding that Hanrahan and Murphy’s 
testimony was credible while Common’s was not.  
    Common’s  first  trial  commenced  on  November  18,  2013. 
Hanrahan, Murphy, and McNichols testified on behalf of the 
government. Chicago Police Officer and Evidence Technician 
Matthew Savage testified for the government about his exam‐
ination of the gun for fingerprints and the infrequency with 
which prints are recovered from firearms. Common objected 
on relevance grounds to the statistical evidence regarding the 
frequency  of  recovering  prints  from  firearms.  The  district 
court overruled the objection. Common called the six defense 
witnesses. The jury could not reach a unanimous verdict, and 
the court declared a mistrial.  
    Prior to the second trial, Common filed a motion to recon‐
sider his motion to suppress his alleged confession. Common 
argued that his story was now corroborated by the testimony 
of the six witnesses he presented at the first trial. The district 
court  denied  the  motion.  Common  also  filed  a  motion  in 
limine  to  exclude  any  reference  by  Savage  “to  the  statistical 
percentage of guns examined for latent fingerprints in which 
6                                                          No. 14‐3480 

latent fingerprints are found.” After a hearing, the court de‐
nied the motion. On February 4, 2014, the second trial began. 
The parties called the same witnesses as in the first trial. The 
jury could not reach a unanimous verdict, resulting in another 
mistrial.  
    Before  the  third  trial,  the  district  court  ordered  that  “all 
prior motions by either side will stand as will the same previ‐
ous rulings.” The third trial began on April 7, 2014 with the 
same  witnesses.  Hanrahan,  Murphy,  and  McNichols  de‐
scribed  Common’s  arrest,  the  recovery  of  the  firearm  and 
drugs, and Common’s confession. Savage testified about his 
credentials  as  an  evidence  technician,  fingerprint‐recovery 
generally, and his examination of the firearm in this case. He 
stated that he did not recover any fingerprints from the gun 
and explained why it is difficult to recover fingerprints from 
firearms. Savage testified that it was “extremely uncommon” 
to recover prints from firearms and that he had only recov‐
ered prints from 30 firearms after examining more than 800 
throughout career. The jury returned a guilty verdict.  
    On June 13, Common filed a motion for acquittal, which 
the  district  court  denied.  Common  also  filed  a  motion  for  a 
new trial, based in part on his argument that the government 
committed prosecutorial misconduct by distorting the burden 
of  proof  and  misstating  the  evidence  during  closing  argu‐
ments.  After  reviewing  the  transcript  of  closing  arguments, 
the court denied the motion for a new trial. 
    On October 28, the district court found that Common qual‐
ified for sentencing as an armed career criminal pursuant to 
18  U.S.C.  § 924(e).  It  sentenced  Common  to  the  mandatory 
minimum of 180 months in prison, followed by a three‐year 
term of supervised release. 
No. 14‐3480                                                                     7

                                 II. Discussion 
    On appeal, Common argues that the district court erred by 
denying his motion to suppress his alleged confession, admit‐
ting the testimony of the government’s fingerprint technician, 
and  denying  his  motion  for  a  new  trial  based  on  claims  of 
prosecutorial  misconduct.2  We  address  each  argument  in 
turn. 
    A. Motion to Suppress  
    Common argues that the district court should have sup‐
pressed  his  alleged  confession  because  the  officers  did  not 
provide Miranda warnings. In reviewing the denial of a mo‐
tion  to  suppress,  we  review  factual  findings  for  clear  error, 
with special deference to the district court’s credibility deter‐
minations.  United  States  v.  Jones,  614  F.3d  423,  427  (7th  Cir. 
2010). We will not disturb the district court’s credibility deter‐
minations unless they are “completely without foundation.” 
United States v. Huebner, 356 F.3d 807, 812 (7th Cir. 2004) (cita‐
tion and internal quotation marks omitted).  
      The district  court found the officers’ testimony that  they 
Mirandized  Common  to  be  credible.  Common  argues  that 
Hanrahan’s  testimony  that  he  witnessed  Murphy  Mirandize 
Common  should  have  been  discredited  because  Hanrahan 
                                                 
2  Common  also  challenges  the  enhancement  of  his  sentence  under  the 

Armed Career Criminal Act, 18 U.S.C. § 924(e). He argues that his prior 
convictions should have been charged in the indictment and proven to the 
jury beyond a reasonable doubt. However, Common concedes his argu‐
ment is foreclosed by Almendarez‐Torres v. United States, 523 U.S. 224, 226–
27  (1998),  which  held  that  prior  convictions  are  sentencing  factors  that 
may be determined by a judge and need not be alleged in the indictment 
or proven to a jury. Since Almendarez‐Torres is still good law, we affirm the 
district court’s imposition of this sentencing enhancement. 
8                                                               No. 14‐3480 

did not record this in the police reports. Common also points 
out that Hanrahan’s reports did not state that he heard Com‐
mon confess. Rather, the reports state that Common confessed 
to Murphy.  
    However, Common has not shown that the district court 
clearly erred in finding that the officers were credible. The dis‐
trict  court  acknowledged  Common’s  argument  but  was  not 
convinced. The court noted that police reports are often not as 
detailed  as  they  could  be.  Additionally,  the  court  was  con‐
vinced  by  Hanrahan’s  explanation  for  why  he  wrote  that 
Common confessed to Murphy, even though Hanrahan was 
also present for the confession. Hanrahan explained that he 
wrote the reports this way “because Officer Murphy was the 
one talking to [Common] and the one asking the questions.” 
The district court’s findings are not “completely without foun‐
dation,” thus we will not second guess its credibility determi‐
nation. See Huebner, 356 F.3d at 812. 
    The  district  court  also  based  its  denial  of  the  motion  to 
suppress on its finding that Common was not credible when 
he claimed he was not Mirandized. The court considered Com‐
mon’s  credibility  generally,  as  reflected  by  his  other  state‐
ments at the hearing3 and his criminal history. The court also 
noted that Common’s story lacked corroboration, as Common 
did not call any witnesses at the suppression hearing. On ap‐
peal,  Common  argues  that  since  his  witnesses  corroborated 

                                                 
3  Specifically,  the  court  discussed  Common’s  statement  that  he  did  not 

recognize the officers as policemen until they handcuffed him, which the 
court did not find believable. The court acknowledged that this statement 
was not material to the Miranda issue but found that it reflected on Com‐
mon’s general credibility. This was not clear error.  
No. 14‐3480                                                           9

his  story  at  trial,  the  district  court  should  have  granted  his 
motion to reconsider his motion to suppress.  
    We disagree. When denying Common’s motion to recon‐
sider  the  motion  to  suppress,  the  court  acknowledged  that 
Common’s story had been corroborated at trial and still found 
his  testimony  incredible.  Further,  as  noted  above,  Common 
chose not to present his witnesses at the suppression hearing, 
where they could have been cross‐examined more broadly in 
the absence of a jury. It is not our role to rescue Common from 
the  consequences  of  his  strategic  choice.  See  United  States  v. 
Addison, 803 F.3d 916, 920 (7th Cir. 2015). In sum, we affirm 
the district court’s denial of Common’s motion to suppress. 
    B. Testimony of the Fingerprint Technician  
    Common argues that the district court erred in admitting 
the testimony of Savage, the government’s fingerprint techni‐
cian.  We  review  a  district  court’s  evidentiary  rulings  for  an 
abuse of discretion. United States v. Jackson, 787 F.3d 1153, 1156 
(7th Cir. 2015). “[W]e will defer to the district court unless no 
reasonable  person  could  adopt  its  view.”  United  States  v. 
Schmitt, 770 F.3d 524, 532 (7th Cir. 2014), cert. denied, 135 S. Ct. 
1537 (2015).  
    Common challenges the portion of Savage’s testimony in 
which he stated that it was “extremely uncommon” to recover 
fingerprints from firearms and that he had only recovered fin‐
gerprints from 30 out of 800 firearms. In Common’s view, this 
statistical evidence should have been barred because it is ir‐
relevant. Federal Rule of Evidence 401 states that evidence is 
relevant  if  “it  has  any  tendency  to  make  a  fact  [of  conse‐
quence] more or less probable than it would be without the 
evidence.” Common argues that the sole fact of consequence 
10                                                      No. 14‐3480 

is whether he possessed a gun on June 24, 2011 and that sta‐
tistical evidence of this kind has no bearing on this fact. 
    We disagree. The statistical evidence about how often fin‐
gerprints  are  recovered  is  relevant  because  it  helps  the  jury 
decide how much weight to give the fact that no prints were 
found. In other words, the statistical evidence helps explain 
the absence of prints. The lack of prints does not necessarily 
mean that Common never touched the gun or that somebody 
wiped the prints off the gun. The absence could simply be due 
to the fact that fingerprints are difficult to recover from fire‐
arms. The district court provided a useful analogy: If Savage 
had testified that fingerprints are found ninety‐eight percent 
of the time, then this would be relevant. If fingerprints were 
found  on  most  firearms,  the  fact  that  fingerprints  were  not 
found on this gun would carry more weight. 
     Further, the district court correctly pointed out that there 
is  a  common  misconception  about  the  prevalence  of  finger‐
print evidence. Savage’s testimony was relevant to helping ju‐
rors overcome this misconception.  
    Common argues that United States v. Paladino, in which we 
noted  that  similar  statistical  evidence  was  “obscure,”  sup‐
ports  his  argument  that  this  evidence  is  irrelevant.  401  F.3d 
471, 478 (7th Cir. 2005). However, this case is more similar to 
United  States  v.  Glover,  in  which  we  acknowledged  that  the 
dicta in Paladino could be read to suggest that this type of sta‐
tistical evidence could have limited probative value, but still 
No. 14‐3480                                                                        11

affirmed  the  district  court’s  admission  of  the  statistical  evi‐
dence.4 479 F.3d 511, 518 (7th Cir. 2007). We explained that in 
Glover, the testimony helped rebut the defendant’s argument 
that the lack of fingerprints indicated innocence, stating: 
         [The statistical evidence] assisted the jury in un‐
         derstanding that … certain objects are not par‐
         ticularly  conducive  to  finding  prints.  [The  de‐
         fendant]  did  not  have  an  opportunity  to  wipe 
         his prints from the gun, nor was there evidence 
         that  he  wore  gloves.  Without  [the  fingerprint 
         technician’s]  testimony,  the  jury  may  not  have 
         understood  how  [the  defendant]  could  have 
         possessed the weapon without leaving prints. 
Id. As in Glover, the jury may not have understood how Com‐
mon could have possessed the gun without leaving prints. 
      Common  attempts  to  distinguish  Glover  by  arguing  that 
unlike the defendant in Glover, Common did not seek to use 
evidence of the lack of prints to prove innocence. But his de‐
fense rested on his allegations of police misconduct. While he 
                                                 
4  In Paladino,  the  district  court  judge  had an exchange  with  the govern‐

ment’s fingerprint expert that emphasized that it is uncommon to find fin‐
gerprints.  401  F.3d  at  477–78.  We  explained  that  the  central  issue  was 
whether the trial judge improperly signaled to the jury that he thought the 
defendant was guilty. Id. at 478. Thus, our discussion of the relevance of 
the statistical evidence is dicta. Further, Paladino is distinguishable. In that 
case, it was irrelevant whether the defendant touched the gun car because 
he admitted to driving the car with the gun in it and was thus in posses‐
sion  of  the  gun.  Id.  Therefore,  the  statistical  evidence  was  irrelevant.  In 
contrast,  Common  did  not  admit  to  being in  possession  of  the gun and 
rather accused the police of planting it on him. Thus, it is relevant that no 
prints were found on the gun, and the statistical evidence explained how 
much weight to give the absence of prints. 
12                                                     No. 14‐3480 

did not explicitly argue that the lack of fingerprints indicated 
that the officers planted the gun on him, this argument was 
implied in his theory of the case. Therefore, the statistical ev‐
idence was relevant because it allowed the government to re‐
but this position.  
    Finally,  Common  argues  that  even  if  Savage’s  testimony 
was relevant, it was unfairly prejudicial and should have been 
excluded  under  Federal  Rule  of  Evidence  403.  Common  as‐
serts that the testimony was confusing because Savage did not 
discuss the circumstances in the other cases in which he did 
not  recover  prints  from  the  guns.  We  disagree.  The  circum‐
stances of the other cases were not necessary for the jury to 
understand Savage’s point that fingerprints are rarely recov‐
ered  from guns.  We  conclude  that  the  district  court  did  not 
abuse its discretion in admitting Savage’s testimony.  
      C. Motion for a New Trial 
    Next, Common argues that prosecutorial misconduct dur‐
ing closing arguments violated his Fifth Amendment right to 
due process and a fair trial. Common did not object to the gov‐
ernment’s closing arguments at trial, so we review for plain 
error. See United States v. Bowman, 353 F.3d 546, 550 (7th Cir. 
2003). Common must establish “not only that the remarks de‐
nied him a fair trial, but also that the outcome of the proceed‐
ings would have been different absent the remarks.” Id. (cita‐
tion and internal quotation marks omitted).  
   To evaluate a claim of prosecutorial misconduct, we first 
determine  whether  the  remarks by  the  prosecutor  were  im‐
proper  when  viewed  in  isolation.  United  States  v.  Alexander, 
741 F.3d 866, 869 (7th Cir. 2014). If the remarks were improper, 
we  then  evaluate  them  “in  the  context  of  the  entire  record” 
No. 14‐3480                                                       13

and determine whether the defendant was deprived of a fair 
trial. United States v. Sandoval, 347 F.3d 627, 631 (7th Cir. 2003). 
“[I]mproper comments during closing arguments rarely rise 
to the level of reversible error … .” United States v. Amerson, 
185 F.3d 676, 685 (7th Cir. 1999) (citation and internal quota‐
tion marks omitted).  
       1. Distorting the Burden of Proof  
    Common  argues  that  the  government  distorted  the  bur‐
den of proof in closing arguments. A prosecutor’s statements 
that “in effect distort the burden of proof by suggesting incor‐
rectly what the jury must find in order to reach a certain ver‐
dict” can warrant reversal. United States v. Vargas, 583 F.2d 380, 
386 (7th Cir. 1978).  
     Common analogizes his case to Vargas, in which the gov‐
ernment said: “[I]f you find the defendant not guilty, I want 
you  to  write  on  there  that  all  of  those  [government  agents] 
lied.” Id. at 387. The other alternative, the prosecutor argued, 
was a verdict of guilty. Id. We held that the prosecutor’s state‐
ment was improper because it distorted the burden of proof. 
Id. In order to acquit the defendant, the jurors did not have to 
believe that the government agents were lying. Id. Instead, the 
jurors could have decided—without adopting one side’s ver‐
sion  of  the  story  in  its  entirety—there  was  insufficient  evi‐
dence to convict beyond a reasonable doubt. Id.  
    Common also analogizes his case to United States v. Cor‐
nett, in which we held that it was error—albeit harmless er‐
ror—for the prosecutor to argue that to acquit the defendant, 
the jurors had to conclude that the police lied. 232 F.3d 570, 
574 (7th Cir. 2000). The prosecutor in Cornett argued: “[I]f you 
are going to find [the defendant] not guilty … you are going 
14                                                       No. 14‐3480 

to have to find that [the officers] lied to you…. It’s really that 
black and white.” Id. at 573 (emphasis added). We held that this 
remark “misstated the burden of proof because the jury could 
have  believed  that  the  witnesses  told  the  truth  and  yet  still 
found  that  the  government  had  failed  to  prove  …  guilt  be‐
yond a reasonable doubt.” Id. at 574.  
   Common argues that, as in Vargas and Cornett, the prose‐
cutor improperly misstated the burden of proof by saying: 
       If you believe that [the officers] framed an inno‐
       cent  man  that  they  did  not  know  …  vote  not 
       guilty…. [I]f [Common’s argument] overcomes 
       the  government’s  evidence  and  proves  that 
       these officers who testified are liars, please ac‐
       quit the defendant…. [T]o discount those offic‐
       ers’  testimony,  you  must  find  them  to  be  cor‐
       rupt, reckless, and stupid…. How can you de‐
       termine who lied? … You can absolutely reach a 
       verdict, and  the Judge is going to instruct  you 
       on how to get there. There are two tests that you 
       can walk through and determine … who lied to 
       you. 
The government’s comments in this case can be distinguished 
from  those  in  Vargas  and  Cornett.  The  prosecutors  in  Vargas 
and Cornett presented the jury with an improper mandate by 
stating that to find the defendant not guilty, the jury had to 
believe that all of the government witnesses must have lied. In 
other words, the government presented a biconditional state‐
ment: You can acquit the defendant if and only if you find that 
the government is lying. This misstates the burden of proof 
because  the  jury  could  acquit  if  it  believed  the  government 
No. 14‐3480                                                           15

witnesses but concluded that the government did not prove 
guilt beyond a reasonable doubt. 
    In  contrast,  the  prosecutor  in  this  case  did  not  state  that 
the only way to find Common not guilty was to find that the 
officers lied. Rather, the government presented a conditional 
statement:  If  the  jury  believed  the  officers  were  lying  and 
framed  Common,  then  the  jury  should  acquit.  This  did  not 
preclude the jury from acquitting Common for another rea‐
son, such as the government not meeting its burden of proof. 
Thus, the statements were not improper. See United States v. 
Marshall, 75 F.3d 1097, 1107–08 (7th Cir. 1996) (holding that it 
was  not  improper  for  the  prosecutor  to  comment  that  jury 
should acquit if it disbelieved FBI agent because the prosecu‐
tor did not state that disbelieving FBI agent was the only way 
to acquit); United States v. Hernandez, 865 F.2d 925, 930 (7th Cir. 
1989) (“The prosecutor correctly posited that if the jury disbe‐
lieved the government’s witnesses, they should acquit the de‐
fendant. No error exists in this statement.”) 
    Even  assuming,  arguendo,  that  the  government’s  state‐
ments  were  improper,  any  error  was  harmless.  To  evaluate 
whether these statements deprived Common of a fair trial, we 
evaluate them in the context of the entire record, considering 
five factors: 
        1) the nature and seriousness of the misconduct; 
        2)  the  extent  to  which  the  comments  were  in‐
        vited by the defense; 3) the extent to which the 
        prejudice  was  ameliorated  by  the  court’s  in‐
        struction  to  the  jury;  4)  the  defense’s  oppor‐
        tunity  to  counter  any  prejudice;  and  5)  the 
        weight  of  the  evidence  supporting  the  convic‐
        tion. 
16                                                     No. 14‐3480 

Sandoval,  347  F.3d  at  631  (citation  and  internal  quotation 
marks omitted).  
    In Cornett, we found that the government’s improper state‐
ments constituted harmless error because there was no indi‐
cation that the jury would have returned  a different verdict 
absent the statements. 232 F.3d at 575. We noted that in eval‐
uating the five factors and assessing the prejudicial effect of a 
prosecutor’s  misstatement,  we  place  considerable  emphasis 
on the curative effect of jury instructions and the weight of the 
evidence. Id. at 574.  
    Here,  the  district  court  gave  proper  instructions  on  the 
burden  of  proof.  “Absent  evidence  to  the  contrary,  we  pre‐
sume  that  the  jury  understood  and  followed  the  district 
court’s instructions.” Id. Regarding the weight of the evidence, 
this was a case based primarily on competing credibility de‐
terminations.  Turning  to  the  remaining  factors,  while  Com‐
mon  did  not  invite the prosecutor’s statements,  the serious‐
ness  of  the  alleged  misconduct  was  not  significant,  as  the 
statements were not clearly out of bounds.  
    Finally, the statements were made in rebuttal, so Common 
did not have a chance to respond. However, Common never 
objected to the statements at trial, so the district court was not 
presented with the opportunity to give curative instructions, 
nor  did  the  prosecutor  have  the  opportunity  to  clarify  or 
amend  the  statements.  See  id.  at  575  (noting  that  improper 
comments were made during rebuttal but that defendant did 
not object and finding harmless error). We conclude, based on 
this analysis, that Common has not shown that the jury would 
have  returned  a  different  verdict  absent  the  government’s 
statements, so the statements were at most harmless error.  
No. 14‐3480                                                      17

       2. Misstating the Evidence 
    Next, Common contends that the government made three 
factual  misstatements  during  closing  arguments.  Misstating 
the  evidence  is  a  form  of  prosecutorial  misconduct  that  can 
deprive a defendant of a fair trial. See Darden v. Wainwright, 
477 U.S. 168, 180–82 (1986). Common did not make this objec‐
tion at trial, so we review for plain error. Bowman, 353 F.3d at 
550.  
    First, Common argues that the government misstated the 
evidence by saying: “Did Adolph Common have these drugs 
or not, because all six defense witnesses said he didn’t?” Com‐
mon contends that this was incorrect because only three wit‐
nesses were asked whether Common had drugs, and only one 
of these three witnesses (his brother) stated directly that Com‐
mon  did  not  have  drugs  on  him.  The  other  two  witnesses 
(Common’s  mother  and  stepfather)  stated  that  to  their 
knowledge, Common did not have drugs on him.  
   However, the other three defense witnesses testified that 
Common was doing nothing wrong and described the items 
the  officers  took  from  Common  during  the  search  without 
mentioning  drugs.  Since  these  witnesses  gave  detailed  ac‐
counts of the search but did not reference drugs,  it was not 
improper for the government to argue that all six defense wit‐
nesses said Common did not have drugs on him. 
    Second, Common objects to the government saying: “How 
many cell phone videos or photos were taken during the ap‐
proximately 10‐15 minute frame job? … Zero.” Common cor‐
rectly points out that the non‐existence of cell phone videos 
or photos was not in evidence. We are not fully convinced that 
18                                                        No. 14‐3480 

this comment misstated the evidence because it could be in‐
terpreted  as  “there  is  zero  evidence  of  cell  phone  videos  or 
photos.”  Without  deciding  this  issue,  we  conclude  that  this 
was at most harmless error, as explained below.  
    Third,  Common  takes  issue  with  the  statement:  “How 
many defense witnesses who watched the arrest asked the of‐
ficers about what they were doing to the defendant?  Zero.” 
Common correctly points out that at trial both his girlfriend 
and his mother testified about asking the officers what they 
were doing. The government concedes to having made a mis‐
take about the girlfriend’s testimony.5  
    However, the second and third remarks were harmless er‐
ror when considered in the context of the entire record. Turn‐
ing to the first of the five factors used to determine whether 
the  defendant  was  denied  a  fair  trial,  the  district  court  in‐
structed the jury that “[t]he evidence includes only what the 
witnesses said …. The lawyers’ statements and arguments are 
not evidence. If what a lawyer said is different from the evi‐
dence as you remember it, the evidence is what counts.” This 
jury instruction had a curative effect. See Cornett, 232 F.3d at 
573–74. 
   Regarding  the  weight  of  the  evidence,  this  was  a  case 
based  on  opposing  credibility  determinations.  The  alleged 
misconduct  was  not  serious,  as  these  were  minor  misrepre‐
sentations of peripheral facts. Recognizing that Common did 
not invite the statements made in rebuttal, we note that this 
must be balanced against his failure to object at trial, which 
                                                 
5 The government did not misstate the evidence with regard to the testi‐

mony  of  Common’s  mother.  Rather,  the  government  acknowledged  her 
testimony and argued that she was not believable.  
No. 14‐3480                                                    19

means  that  Common  must  show  now  that  the  jury  would 
have  returned  a  different  verdict  absent  the  government’s 
statements. 
    Common has given us no reason to conclude that the gov‐
ernment’s statements affected the outcome. Based on our re‐
view of the government’s statements in the context of the par‐
ties’  closing  arguments,  we  conclude  that  the  government’s 
statements  were  at  most  harmless  error.  Thus,  the  district 
court did not plainly err in denying Common’s motion for a 
new trial. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.